Exhibit 10.1
Executive Employment Agreement
     This Executive Employment Agreement (the “Agreement”), dated August 18,
2010 (the “Agreement Date”), is entered into by and among McAfee, Inc., a
Delaware corporation (the “Company”), Intel Corporation, a Delaware corporation
(“Parent”), and David G. DeWalt (“Executive”) (collectively, the “parties”).
RECITALS
     WHEREAS, pursuant to the Agreement and Plan of Merger (the “Merger
Agreement”), dated August 18, 2010 among Parent, Jefferson Acquisition
Corporation, a Delaware corporation and a wholly owned subsidiary of Parent
(“Merger Sub”), and the Company, Merger Sub shall be merged with and into the
Company, and the Company shall continue as the surviving corporation and a
wholly owned subsidiary of Parent (the “Transaction”);
     WHEREAS, the parties wish to provide for Executive’s employment with the
Company following the Transaction;
     WHEREAS, as a condition and material inducement for Parent to enter into
the Merger Agreement and consummate the Transaction, Executive is entering into
this Agreement concurrently with the execution of the Merger Agreement;
     WHEREAS, this Agreement shall become effective immediately preceding the
Closing Date, as defined in the Merger Agreement (the “Effective Date”);
     WHEREAS, the Company and Executive have entered into that certain Change of
Control and Retention Agreement, effective February 1, 2010 (the “Change of
Control Agreement”); and
     WHEREAS, the Company and Executive have entered into that certain letter
agreement, originally dated February 23, 2007, as amended through February 1,
2008 (the “Prior Employment Agreement”), which, effective as of the Effective
Date, shall be terminated and replaced in its entirety by this Agreement. This
Agreement shall govern the employment relationship between Executive and the
Company from and after the Effective Date and, except as otherwise provided
herein with respect to the Change of Control Agreement, supersedes and negates
all previous agreements with respect to such relationship, including, without
limitation, the Prior Employment Agreement.
     NOW, THEREFORE, in consideration of the covenants, promises and
representations set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
I. POSITION AND RESPONSIBILITIES
     A. Position. As of the Effective Date, Executive shall be employed by the
Company for the Period of Employment (as defined in Section I.D) to render
services to the Company in the position of President of the Company, reporting
to the Senior Vice President and General
sd-528440

 



--------------------------------------------------------------------------------



 



Manager of the Software and Services Group of Parent. During the Period of
Employment, Executive shall perform such duties and responsibilities as are
normally related to such position in accordance with the standards of the
industry and any additional duties now or hereafter assigned to Executive by the
Company or Parent. Executive shall abide by the rules, regulations, and
practices as adopted or modified from time to time in the Company’s sole
discretion.
     B. Other Activities. Except upon the prior written consent of the Company,
Executive will not, during the Period of Employment, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that might interfere
with Executive’s duties and responsibilities hereunder or create a conflict of
interest with the Company. Executive’s service on the boards of directors (or
similar body) of other business entities is subject to the approval of the
Parent, provided, however, that Executive may continue to serve on the board of
directors of Polycom, Inc., subject to Parent’s policy and approval procedures
with respect to service on the boards of directors (or similar bodies) of other
business entities, as such policy and approval procedures may change from time
to time. The Company shall have the right to require Executive to resign from
any board or similar body which he may then serve if the Company or Parent
reasonably determines in writing that Executive’s service on such board or body
interferes with the effective discharge of Executive’s duties and
responsibilities to the Company or that any business related to such service is
then in competition with any business of the Company, Parent or any of their
respective affiliates, successors or assigns.
     C. No Conflict. Executive represents and warrants that Executive’s
execution of this Agreement, employment with the Company, and the performance of
Executive’s proposed duties under this Agreement shall not violate any
obligations Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.
     D. Period of Employment. The “Period of Employment” shall be a period of
two (2) years commencing on the Effective Date and ending at the close of
business on the second (2nd) anniversary of the Effective Date. Notwithstanding
the foregoing, the Period of Employment is subject to earlier termination as
provided below in this Agreement.
II. COMPENSATION AND BENEFITS
     A. Base Salary. In consideration of the services to be rendered under this
Agreement, during the Period of Employment, the Company shall pay Executive a
salary at the rate of nine hundred fifty thousand Dollars ($950,000) per year
(“Base Salary”). The Base Salary shall be paid in accordance with the Company’s
regularly established payroll practice. Executive’s Base Salary will be reviewed
from time to time in accordance with the established procedures of the Company
or Parent for adjusting salaries for similarly situated employees and may be
increased, but not decreased, in the sole discretion of Parent.
     B. Bonus. During the Period of Employment, Executive shall be eligible to
receive an annual incentive bonus (the “Bonus”) on terms applicable to Company
employees generally. The annual target amount of the Bonus shall be one million
and fifty thousand Dollars ($1,050,000). The amount of the Bonus paid shall be
determined by Executive’s supervisors in

2 



--------------------------------------------------------------------------------



 



their sole discretion, based on performance objectives established for the
Company employees generally for the relevant period. The Bonus will be paid at
the same time as bonuses for other executive officers provided that Executive
remains employed with the Company through the payment date. The annual target
amount of Executive’s Bonus will be reviewed from time to time in accordance
with the established procedures of the Company or Parent for adjusting salaries
for similarly situated employees and may be increased, but not decreased, in the
sole discretion of Parent.
     C. Benefits. During the Period of Employment, Executive shall be eligible
to participate in the benefits made generally available by the Company to
similarly-situated executives, in accordance with the benefit plans established
by the Company, and as may be amended from time to time in the Company’s sole
discretion. Without limiting the generality of the foregoing, the Executive will
be entitled to the following benefits:
          1. Executive will be entitled to receive paid annual vacation with
vacation accrual of not less than twenty (20) days per year in accordance with
Company policy.
          2. The Company will reimburse Executive for reasonable travel and
other business expenses incurred by him in the furtherance of his duties to the
Company, in accordance with the Company’s expense reimbursement policy.
Executive shall be permitted to fly in business class when traveling on Company
business, or first class if business class is unavailable.
     D. Equity Awards.
          1. If, at the Effective Time of the Merger (as such term is defined in
the Merger Agreement), Executive holds any outstanding Company Stock Options,
Company RSUs and Company PSUs (as such terms are defined in the Merger
Agreement) that were granted prior to the date the Merger Agreement was signed
(August 18, 2010), the vesting schedule for such outstanding equity awards, to
the extent not already vested, shall be accelerated by the lesser of (i) a
period of one (1) year or (ii) the period of time or number of shares set forth
in a schedule to be provided in writing by Executive to Parent within thirty
(30) days following August 18, 2010. For purposes of clarity, as it applies to
Company PSUs, the vesting acceleration described in the preceding sentence shall
apply to Executive’s Company PSUs that are outstanding at the Effective Time of
the Merger after the vesting schedule of such Company PSUs is converted to
time-based vesting in accordance with Section 4 of the Change of Control
Agreement (assuming that the final vesting date after such conversion is the
18-month anniversary of the Closing Date). For purposes of clarity, acceleration
for a period of one (1) year (or such lesser time in accordance with subsection
(ii) above) means that each scheduled vesting date of each equity award
scheduled to vest will be advanced twelve (12) months (or the shorter period of
time determined in accordance with subsection (ii) above) from the original
scheduled vesting date. To the extent that an award (or portion thereof) is
scheduled to vest within one (1) year following the Effective Time of the
Merger, that award (or portion thereof) will become immediately vested and, to
the extent applicable, exercisable at the Effective Time of the Merger.

3 



--------------------------------------------------------------------------------



 



          2. As determined by Parent, in its sole discretion, Executive will be
eligible for grants of equity compensation awards under a stock plan maintained
by Parent in accordance with the Company’s policies, as in effect from time to
time, and subject to such terms and conditions as the Parent determines,
including vesting criteria such as continued service or performance objectives.
     E. Change of Control Agreement. The Change of Control Agreement shall
continue to be in full force and effect until the Change of Control Agreement
expires in accordance with Section 1(a) of such agreement, except that
Executive, the Company and Parent agree that the duties, authority, reporting
relationship and responsibilities provided for hereunder shall not form the
basis for a resignation for Change of Control Period Good Reason (within the
meaning of the Change of Control Agreement) under the Change of Control
Agreement. Executive expressly consents to the duties, authority, reporting
relationship and responsibilities contemplated by this Agreement. For purposes
of clarity, Executive, the Company and Parent agree that a subsequent material
reduction, without Executive’s consent, in Executive’s duties, authority,
reporting relationship or responsibilities from those contemplated by this
Agreement shall constitute Change of Control Period Good Reason to the extent
such reduction would otherwise constitute a Change of Control Period Good Reason
in accordance with the Change of Control Agreement. Executive, the Company and
Parent agree that immediately following the eighteen (18) month anniversary of
the Closing Date, the Change of Control Agreement shall terminate and be of no
further effect, provided that if Executive is receiving payments under Section
3(c) or 4 of the Change of Control Agreement as of such date, the Change of
Control Agreement shall remain in effect until such payments have been fully
paid to Executive. Notwithstanding the foregoing, Executive, the Company and
Parent agree that, other than the Executive’s Company Stock Options, Company
RSUs and Company PSUs that were granted prior to the date the Merger Agreement
was signed (August 18, 2010) and are assumed by Parent pursuant to the Merger
Agreement, no stock option, restricted stock units, performance stock units or
other equity incentive awards granted to Executive by the Company or Parent
shall be subject to the accelerated vesting provisions of the Change of Control
Agreement. For purposes of clarity, this Agreement satisfies the conditions
under Section 7(a) of the Change of Control Agreement with respect to the
assumption of such agreement by the Company’s successors.
III. AT-WILL EMPLOYMENT; TERMINATION OF EMPLOYMENT
     A. At-Will Termination by Company. Executive’s employment with the Company
shall be “at-will” at all times. The Company may terminate Executive’s
employment with the Company at any time, without any advance notice, for any
reason or no reason at all, notwithstanding anything to the contrary contained
in or arising from any statements, policies or practices of the Company relating
to the employment, discipline or termination of its employees. Upon and after
such termination, all obligations of the Company under this Agreement shall
cease, except as otherwise provided herein.
     B. Severance Benefits; Exclusive Remedy.
          1. If Executive’s employment terminates during the Change of Control
Period (as such term is defined in the Change of Control Agreement) under the
circumstances

4 



--------------------------------------------------------------------------------



 



described in Section 3(c) of such agreement (as modified by Section II.E of the
Agreement), Executive will be entitled to severance benefits under the Change of
Control Agreement on the terms and conditions described therein. If Executive’s
employment terminates after the Change of Control Period for any reason (or
terminates during the Change of Control Period (i) voluntarily by the Executive
other than for Change of Control Period Good Reason (as such term is defined in
the Change of Control Agreement as modified by Section II.E of the Agreement),
(ii) for Cause by the Company (as such term is defined in the Change of Control
Agreement), or (iii) pursuant to the Executive’s death or Disability (as such
term is defined in the Change of Control Agreement), then (x) all further
vesting of Executive’s outstanding equity awards will terminate immediately;
(y) all payments of compensation by the Company to Executive hereunder will
terminate immediately, and (z) Executive will be eligible for severance benefits
only in accordance with the Company’s then established plans; provided, however,
that any such severance benefits will be paid or provided at the same time and
in the same form as similar severance benefits would be paid or provided under
the Change of Control Agreement.
          2. Executive agrees that the payments and benefits contemplated by
Sections III.B, III.C, and III.D shall constitute the exclusive and sole remedy
for any termination of his employment and Executive covenants not to assert or
pursue any other remedies, at law or in equity, with respect to any termination
of employment.
     C. Time-Based Retention Payments.
          1. Executive shall be eligible to receive a retention bonus in the
amount of two million Dollars ($2,000,000) (the “First Retention Bonus”),
provided that Executive’s employment with the Company has not been terminated by
the Company for Cause (as such term is defined in the Change of Control
Agreement) or by the Executive for any reason on or prior to the first (1st)
anniversary of the Closing Date (the “First Retention Date”). Subject to
Section III.C.3 below, payment of the First Retention Bonus shall be made in a
lump sum, subject to tax withholding and other authorized deductions, upon a
regularly scheduled Company payroll date, within thirty (30) days following the
First Retention Date.
          2. Executive shall be eligible to receive a retention bonus in the
amount of two million Dollars ($2,000,000) (the “Second Retention Bonus”),
provided that Executive’s employment with the Company has not been terminated by
the Company for Cause (as such term is defined in the Change of Control
Agreement) or by the Executive for any reason on or prior to the second (2nd)
anniversary of the Effective Date (the “Second Retention Date”). Subject to
Section III.C.3 below, payment of the Second Retention Bonus shall be made in a
lump sum, subject to tax withholding and other authorized deductions, upon a
regularly scheduled Company payroll date, within thirty (30) days following the
Second Retention Date.
          3. If the Executive’s employment is terminated by the Company without
Cause prior to the First Retention Date or the Second Retention Date, as
applicable, payment of any unpaid portion of the First Retention Bonus and the
Second Retention Bonus shall be subject to the Executive signing and not
revoking the release of claims attached as Exhibit A to the Change of Control
Agreement (the “Release”) and provided that such Release is effective within
sixty (60) days following the termination of employment. Payment of the First
Retention Bonus

5 



--------------------------------------------------------------------------------



 



and the Second Retention Bonus, as applicable, shall be made in a lump sum,
subject to tax withholding and other authorized deductions, upon a regularly
scheduled Company payroll date, within seven (7) calendar days after the
effective date of the Release. In the event the termination occurs at a time
during the calendar year where it would be possible for the Release to become
effective in the calendar year following the calendar year in which the
Executive’s termination occurs, any portion of the First Retention Bonus and the
Second Retention Bonus, as applicable, that would be considered Deferred
Compensation Separation Benefits (as defined in Section 3(g) of the Change of
Control Agreement) will be paid on the first payroll date to occur during the
calendar year following the calendar year in which such termination occurs, or
such later time as required by Section 3(g) of the Change of Control Agreement.
     D. Performance Incentive Payments.
          1. Executive shall be eligible to receive an incentive bonus (the
“First Incentive Bonus”), provided that Executive’s employment with the Company
has not been terminated by the Company for Cause (as such term is defined in the
Change of Control Agreement) or by the Executive for any reason on or prior to
December 31, 2011 (the “First Incentive Date”). The maximum amount of the First
Incentive Bonus shall be two million Dollars ($2,000,000). The actual amount of
the First Incentive Bonus paid shall be based on the extent to which the
performance metrics set forth on Exhibit A, attached hereto, have been achieved
for the 2011 calendar year, as determined by the Senior Vice President and
General Manager of the Software and Services Group of Parent, in his or her sole
discretion. Payment of the First Incentive Bonus shall be made in a lump sum,
subject to tax withholding and other authorized deductions, upon a regularly
scheduled Company payroll date, within sixty (60) days following the First
Incentive Date. Notwithstanding the foregoing, if the Executive’s employment is
terminated by the Company without Cause prior to the First Incentive Date, the
Executive will be entitled to receive a pro-rated amount of the First Incentive
Bonus, provided that Executive timely executes and does not revoke a Release in
accordance with Section III.D.3 below. The pro-rated amount will be determined
by multiplying (i) the product of two million Dollars ($2,000,000) and a
fraction with the numerator equal to the number of days that have elapsed since
January 1, 2011, and the denominator equal to 365 by (ii) the extent to which
the performance metrics set forth on Exhibit A, attached hereto, are achieved
for the 2011 calendar year, as determined by the Senior Vice President and
General Manager of the Software and Services Group of Parent, in his or her sole
discretion.
          2. Executive shall be eligible to receive an incentive bonus (the
“Second Incentive Bonus”), provided Executive is employed with the Company as of
January 1, 2012, and his employment with the Company has not been terminated by
the Company for Cause (as such term is defined in the Change of Control
Agreement) or by the Executive for any reason on or prior December 31, 2012 (the
“Second Incentive Date”). The target amount of the Second Incentive Bonus shall
be two million Dollars ($2,000,000). The actual amount of the Second Incentive
Bonus paid shall be based on the extent to which the performance metrics set
forth on Exhibit A, attached hereto, have been achieved for the 2012 calendar
year, as determined by the Senior Vice President and General Manager of the
Software and Services Group of Parent, in his or her sole discretion. Payment of
the Second Incentive Bonus shall be made in a lump sum, subject to tax
withholding and other authorized deductions, upon a regularly scheduled Company

6 



--------------------------------------------------------------------------------



 



payroll date, within sixty (60) days following the Second Incentive Date.
Notwithstanding the foregoing, if the Executive’s employment is terminated by
the Company without Cause on or after January 1, 2012 but prior to the Second
Incentive Date, the Executive will be entitled to receive a pro-rated amount of
the Second Incentive Bonus, provided that Executive timely executes and does not
revoke a Release in accordance with Section III.D.3 below. The pro-rated amount
will be determined by multiplying (i) the product of two million Dollars
($2,000,000) and a fraction with the numerator equal to the number of days that
have elapsed since January 1, 2012, and the denominator equal to 365 by (ii) the
extent to which the performance metrics set forth on Exhibit A, attached hereto,
are achieved for the 2012 calendar year, as determined by the Senior Vice
President and General Manager of the Software and Services Group of Parent, in
his or her sole discretion.
          3. If the Executive’s employment is terminated by the Company without
Cause prior to the First Incentive Date or the Second Incentive Date, as
applicable, payment of the pro-rated portion of the First Incentive Bonus or the
Second Incentive Bonus, as applicable, determined in accordance with
Section III.D.1 or III.D.2, respectively, shall be subject to the Executive
signing and not revoking the Release and provided that such Release is effective
within sixty (60) days following the termination of employment. Subject to
Section 3(g) of the Change of Control Agreement, payment of the pro-rated
portion of the First Incentive Bonus or the Second Incentive Bonus, as
applicable, shall be made in a lump sum, subject to tax withholding and other
authorized deductions, upon a regularly scheduled Company payroll date, within
seven (7) calendar days after the effective date of the Release or, if later,
following the date achievement is determined in accordance with Section III.D.1
or III.D.2 above, as applicable.
IV. TERMINATION OBLIGATIONS
     A. Return of Property. Executive agrees that all property (including
without limitation all equipment, tangible proprietary information, documents,
records, notes, contracts and computer-generated materials) furnished to or
created or prepared by Executive incident to Executive’s employment belongs to
the Company and shall be promptly returned to the Company upon termination of
Executive’s employment.
     B. Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees. Executive shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Executive’s employment by the
Company.
V. INVENTIONS AND PROPRIETARY INFORMATION; PROHIBITION ON THIRD PARTY
INFORMATION
     A. Employee Confidentiality, Intellectual Property and Computer Privacy.
Executive agrees to sign and be bound by the terms of the agreement, attached
hereto as Exhibit

7 



--------------------------------------------------------------------------------



 



B, which includes provisions concerning confidentiality, intellectual property
and computer privacy (“Confidentiality Agreement”).
     B. Non-Solicitation. Executive acknowledges that because of Executive’s
position in the Company, Executive will have access to material intellectual
property and confidential information. During the term of Executive’s employment
and for two years thereafter, in addition to Executive’s other obligations
hereunder, under the Confidentiality Agreement, or under the Change of Control
Agreement, Executive shall not, for Executive or any third party, directly or
indirectly (i) solicit, induce, recruit or encourage any person employed by the
Company or Parent to terminate his or her employment, or (ii) divert or attempt
to divert from the Company or Parent any business with any customer, client,
member, business partner or supplier about which Executive obtained confidential
information during his employment with the Company, by using the Company’s or
Parent’s trade secrets or by otherwise engaging in conduct that amounts to
unfair competition. Nothing in this Section V.B shall alter or diminish
Executive’s obligations pursuant to the Confidentiality Agreement or any other
restrictive covenants between or among Executive and the Company and/or Parent.
     C. Continuing Obligations. The Executive’s obligations under Sections IV
and V shall continue in effect following the Term of this Agreement and the
termination of his employment.
VI. AMENDMENTS; WAIVERS; REMEDIES
     This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.
VII. ASSIGNMENT; BINDING EFFECT
     A. Assignment. The performance of Executive is personal hereunder, and
Executive agrees that Executive shall have no right to assign and shall not
assign or purport to assign any rights or obligations under this Agreement. This
Agreement may be assigned or transferred by the Company; and nothing in this
Agreement shall prevent the consolidation, merger or sale of the Company or a
sale of any or all or substantially all of its assets.
     B. Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.
VIII. NOTICES
     All notices or other communications required or permitted hereunder shall
be made in writing and shall be deemed to have been duly given if delivered:
(a) by hand; (b) by a

8 



--------------------------------------------------------------------------------



 



nationally recognized overnight courier service; or (c) by United States first
class registered or certified mail, return receipt requested, to the principal
address of the other party, as set forth below. The date of notice shall be
deemed to be the earlier of (i) actual receipt of notice by any permitted means,
or (ii) five business days following dispatch by overnight delivery service or
the United States Mail. Executive shall be obligated to notify the Company in
writing of any change in Executive’s address. Notice of change of address shall
be effective only when done in accordance with this paragraph.
Company’s Notice Address:
McAfee, Inc.
c/o Intel Corporation
2200 Mission College Boulevard
Santa Clara, CA 95054
Telecopier: (408) 765-1859
Attention: General Counsel
Executive’s Notice Address:
David G. DeWalt
804 E1 Pintado Rd.
Danville, CA 94549
IX. SEVERABILITY
     If any provision of this Agreement shall be held by a court or arbitrator
to be invalid, unenforceable, or void, such provision shall be enforced to the
fullest extent permitted by law, and the remainder of this Agreement shall
remain in full force and effect. In the event that the time period or scope of
any provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.
X. TAXES
     All amounts paid under this Agreement or the Change of Control Agreement
shall be paid less all applicable state and federal tax withholdings (if any)
and any other withholdings required by any applicable jurisdiction or authorized
by Executive.
XI. GOVERNING LAW
     This Agreement shall be governed by and construed in accordance with the
laws of the State of California.

9 



--------------------------------------------------------------------------------



 



XII. INTERPRETATION
     Each party recognizes that this is a legally binding contract and
acknowledges and agrees that they have had the opportunity to consult with legal
counsel of their choice. This Agreement shall be construed as a whole, according
to its fair meaning, and not in favor of or against any party. Executive agrees
and acknowledges that he has read and understands this Agreement, is entering
into it freely and voluntarily, and has been advised to seek counsel prior to
entering into this Agreement and has had ample opportunity to do so. Sections
and section headings contained in this Agreement are for reference purposes
only, and shall not affect in any manner the meaning or interpretation of this
Agreement. Whenever the context requires, references to the singular shall
include the plural and the plural the singular.
XIII. OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT
     Executive agrees that any and all of Executive’s obligations under this
agreement, including but not limited to Exhibit B, shall survive the termination
of employment and the termination of this Agreement.
XIV. COUNTERPARTS
     This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.
XV. AUTHORITY
     Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.
XVI. ENTIRE AGREEMENT
     This Agreement is intended to be the final, complete, and exclusive
statement of the terms of Executive’s employment by the Company and may not be
contradicted by evidence of any prior or contemporaneous statements or
agreements, except for agreements specifically referenced herein (including the
Merger Agreement, Confidentiality Agreement attached as Exhibit B, and the
Change of Control Agreement). This Agreement supersedes all prior and
contemporaneous agreements of the parties hereto that directly or indirectly
bears upon the subject matter hereof (including, without limitation, the Prior
Employment Agreement). To the extent that the practices, policies or procedures
of the Company, now or in the future, apply to Executive and are inconsistent
with the terms of this Agreement, the provisions of this Agreement shall
control. Any subsequent change in Executive’s duties, position, or compensation
will not affect the validity or scope of this Agreement.

10 



--------------------------------------------------------------------------------



 



XVII. EXECUTIVE ACKNOWLEDGEMENT
     EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

11 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have duly executed this Agreement as of the
date first written above.

          McAFEE, INC.       DAVID G. DEWALT  
/s/ Jonathan Chadwick
      /s/ David G. Dewalt          
Signature
      Signature
Executive Vice President and Chief Financial Officer
      August 18, 2010          
Title
      Date
August 18, 2010
                 
Date
       
 
       
INTEL CORPORATION
         
/s/ Renee J. James
                 
Signature
       
Senior Vice President and General Manager, Software and Services Group
                 
Title
       
August 18, 2010
                 
Date
       

[SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT]

 